Exhibit No. 23.2 Consent of Independent Auditors The Board of Directors Worthington Armstrong Venture: We consent to the incorporation by reference on Form S-8 (Registration Statement Nos. 333-138034, 333-154765, 333-177072 and 333-212457) and on Form S-3 (Registration Statement Nos. 333-179711 and 333-202253) of Armstrong World Industries, Inc. of our report dated February 20, 2017 with respect to the consolidated balance sheets of Worthington Armstrong Venture and its subsidiaries as of December31, 2016 and 2015, and the related consolidated statements of income and comprehensive income, partners’ deficit, and cash flows for each of the years in the three-year period ended December31, 2016, which report appears in the December 31, 2016 annual report on Form 10‑K of Armstrong World Industries, Inc. /s/ KPMG LLP Philadelphia, Pennsylvania
